Exigiéndose por nuestras leyes a los notarios conocimientos especiales que se enseñan en la Universidad de Puerto Rico y no en otras fuera de esta Isla, no encontramos que sea contraria a nues-tra Carta Orgánica la Ley No. 15 de 12 de marzo de 1914 permitiendo a los abogados que hayan obtenido su diploma en la Universidad de Puerto Rico el que puedan una vez admitidos al ejercicio de la abogacía ejercer también como notarios y requiera por otra parte de los abogados con diploma de otras universidades un término de dos años des-pués de haber sido admitidos al ejercicio de la profesión de abogado para ejercer como notarios; no ha lugar a recon-siderar nuestra resolución de ocho de junio corriente.